Title: To John Adams from Timothy Pickering, 11 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia July 11. 1799.

Messrs. Willings & Francis of this city have undertaken to prepare a fast sailing vessel, of a moderate size, to go to the Isle of France, with a cargo estimated to defray the expence of the voyage, in order to carry thither a suitable person as the agent of the United States, to propose a renewal of our commercial intercourse with that Island.—They have brought to me a very pointed recommendation of Mr. Samuel S. Cooper for the Agent in this affair, which I have the honor to inclose. Mr. Cooper speaks French, and is a gentleman of education.
I inclose also the draught of a passport for the vessel and agent, which I hope will meet your approbation. But if you think any alteration necessary, permit me to request that your Secretary may make a fair copy to be signed by you and returned to my office; as by the time of its arrival I expect the vessel will be ready for sea.
I am with great respect, sir, / your most obt. servant

Timothy Pickering